                          UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF CALIFORNIA

VALERIE BROOKS                             )   Case No. 2:20-cv-02456-MCE-KJN
                                           )
             Plaintiff,                    )
                                           )
      vs.                                  )
                                           )   ORDER GRANTING STIPULATION
USAPE LLC d/b/a BAPE et al.                )   TO FURTHER EXTEND TIME TO
                                           )   RESPOND TO COMPLAINT
                                           )
             Defendants.                   )
                                           )   Complaint filed: December 10, 2020
                                           )
                                           )   Complaint served: December 21, 2020
                                           )
                                           )   New response date: June 4, 2021
                                           )
                                           )


      Good cause having been shown, IT IS HEREBY ORDERED that, based on the
concurrently filed Stipulation of the parties hereto, defendant USAPE LLC d/b/a
BAPE shall have up to and including June 4, 2021 to answer, move or otherwise
respond to the Complaint in this action.
      IT IS SO ORDERED.


Dated: May 12, 2021




                                               1
